Citation Nr: 0907958	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-31 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for flat feet.  

2.  Entitlement to service connection for a skin disorder of 
the face due to shaving.  

3.  Entitlement to service connection for hypertension, on a 
direct basis and as secondary to service-connected 
post-traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a visual disorder.  

5.  Entitlement to service connection for a chronic headache 
disorder.  

6.  Entitlement to service connection for fibromyalgia.  

7.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back disorder.  

8.  Entitlement to an initial rating in excess of 50 percent 
prior to February 1, 2006, for PTSD.  

9.  Entitlement to an initial rating in excess of 70 percent 
since February 1, 2006, for PTSD.  

10.  Entitlement to an initial compensable rating for 
erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in No. Little Rock, 
Arkansas.  

In November 2008, the Veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ).  A copy of the transcript of the hearing is 
included in the claims folder and has been reviewed.  

As will be discussed in further detail in the following 
decision, the Board finds that new and material evidence has 
been received sufficient to reopen a previously denied claim 
for service connection for a low back disorder.  As such, the 
Board will grant that portion of the Veteran's low back 
claim.  

However, the de novo claim for service connection for a low 
back disorder-as well as the issue of entitlement to service 
connection for an initial increased rating for PTSD-will be 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

Following a July 2008 evaluation, a private clinical 
psychologist diagnosed, on Axis I, PTSD as well as a 
psychosis not otherwise specified versus a schizoaffective 
disorder.  In addition, the psychologist concluded that the 
Veteran is "experiencing total occupational . . . 
impairment" and recommended that the Veteran "be considered 
totally disabled by . . . [his] psychiatric disorder and take 
a medical retirement" from his job as a custodian at the 
post office.  

These opinions raise the issue of entitlement to a total 
disability rating based on individual unemployability.  This 
claim is not inextricably intertwined with the current appeal 
and is, therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Flat feet were not shown in service or for many years 
thereafter; bilateral pes planus is not related to active 
duty service or any incident therein.  

2.  A skin disorder of the face due to shaving was not shown 
in service or for many years thereafter; pseudofolliculitis 
barbae is not related to active duty service or any incident 
therein.  

3.  Hypertension was not shown in service or for many years 
thereafter, and is unrelated to active duty; hypertension is 
not causally related to the service-connected post-traumatic 
stress disorder (PTSD).  

4.  A visual disorder other than refractive error is not 
currently shown.  

5.  A chronic headache disorder was not shown in service or 
for many years later; migraines are not related to active 
duty service or any incident therein.  

6.  Fibromyalgia was not shown in service or for many years 
thereafter and is not otherwise related to active duty 
service (or any incident therein).  

7.  In March 2005, the Board denied service connection for a 
low back disorder.  

8.  Evidence received since March 2005, when viewed by itself 
or in context of the entire record, raises a reasonable 
possibility of substantiating the claim for service 
connection for a low back disorder.  

9.  The service-connected erectile dysfunction is manifested 
by loss of erectile power; penis deformity has not been 
shown.  


CONCLUSIONS OF LAW

1.  Flat feet were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).  

2.  A skin disorder of the face due to shaving was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303 (2008).  

3.  Hypertension was not incurred in or aggravated by 
service, nor is it due to or the result of service-connected 
PTSD.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.310 
(2008).

4.  A visual disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).  

5.  A chronic headache disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2008).  

6.  Fibromyalgia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).  

7.  The Board's March 2005 decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).  

8.  Additional evidence received since the March 2005 Board 
decision is new and material, and the requirements to reopen 
the claim for service connection for a low back disorder have 
been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).  

9.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.115b, 
DC 7522 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  In 
order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of:  (1)  a 
current disability; (2)  a service-connected disability; and 
(3)  a medical nexus establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  Service 
connection is also granted for aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

An amendment to 38 C.F.R. § 3.310 became effective on 
October 10, 2006.  As the veteran filed his claim prior to 
that date, however, the older, more liberal version is 
applicable to the current appeal as the new version would 
have impermissible retroactive effect.  See VAOPGCPREC 
7-2003.  


Flat Feet

Service treatment records are negative for complaints or 
treatment referable to flat feet or any symptoms reasonably 
attributable thereto.  As such, the evidence does not support 
a finding that flat feet were incurred during active duty.  

Post-service evidence does not pinpoint precisely when the 
Veteran was diagnosed with flat feet or bilateral pes planus.  
He retired from active duty in November 1986.  A VA 
examination conducted in June 1987 demonstrated that his feet 
were normal.  In March 1994, he sought treatment for 
complaints of left foot pain.  Gouty arthritis was suspected.  
A December 2006 VA outpatient treatment record includes an 
assessment of flat feet.  A February 2008 private report 
contains a finding of bilateral pes planus.  

The Board emphasizes the multi-year gap between retirement 
from active duty service (November 1986) and the initial 
reported symptoms related to left foot pain almost one decade 
later (March 1994).  Indeed, flat feet were not assessed 
until December 2006, approximately two decades after the 
Veteran's discharge from service.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed bilateral pes planus to active duty, 
despite the Veteran's contentions to the contrary.  

Of particular significance are the facts (as previously 
discussed herein) that the service treatment records provide 
no findings of foot pathology and that the first diagnosis of 
flat feet occurred two decades after the Veteran's discharge 
from service.  Moreover, no health care professional has 
established a nexus between active duty and the Veteran's 
currently-diagnosed bilateral pes planus.  

A Skin Disorder of the Face Due to Shaving

Service treatment records are negative for complaints or 
treatment referable to a skin disorder of the face due to 
shaving or any symptoms reasonably attributable thereto.  As 
such, the evidence does not support a finding that a skin 
disorder due to shaving was incurred during active duty.  

Post-service evidence does not pinpoint precisely when the 
Veteran was diagnosed with a skin disorder due to shaving.  A 
VA dermatological examination conducted in June 1987 found no 
dermatological pathology pertaining to the Veteran's face.  
In October 1993, he was treated for mild pseudofolliculitis 
barbae.  One medical report dated in that month included the 
description that this condition was "in [the] past."  

The Board emphasizes, however, the multi-year gap between 
retirement from active duty service (November 1986) and the 
initial reported symptoms related to pseudofolliculitis 
barbae seven years later (October 1993).  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  

Next, the weight of competent evidence does not attribute the 
diagnosed pseudofolliculitis barbae to active duty, despite 
the Veteran's contentions to the contrary.  Significantly, 
service treatment records provide no findings of pertinent 
skin pathology and that the first diagnosis of 
pseudofolliculitis barbae occurred seven years after his 
discharge from service.  

Moreover, no health care professional has established a nexus 
between active duty and the Veteran's diagnosed 
pseudofolliculitis barbae.  The notation on the October 1993 
VA outpatient treatment record that the Veteran's mild 
pseudofolliculitis barbae was "in [the] past" does not 
specifically associate this condition with his active 
service. 

Hypertension

Service treatment records are negative for complaints of, 
treatment for, or findings of hypertension.  As such, the 
evidence does not support a finding that hypertension was 
incurred during active duty.  

Post-service evidence does not pinpoint precisely when the 
Veteran was diagnosed with hypertension.  A July 2007 VA 
outpatient treatment record indicates that the Veteran's 
medical history includes hypertension.  Indeed, at the 
November 2008 personal hearing conducted before the 
undersigned VLJ, the Veteran testified that he has been 
taking medication for hypertension for three to five years.  
Hearing transcript (T.) at 5-6.  

The Board emphasizes the multi-year gap between retirement 
from active duty service (November 1986) and the initial 
reported symptoms related to hypertension approximately 
one-and-a-half decades later (approximately 2003).  As such, 
the evidence does not support the claim based on continuity 
of symptomatology.  

Next, the Board finds that the weight of competent evidence 
does not attribute the currently-diagnosed hypertension to 
active duty, despite the Veteran's contentions to the 
contrary.  Significantly, the service treatment records 
provide no findings of pertinent hypertensive pathology and 
that the first diagnosis of hypertension occurred 
approximately one-and-a-half decades after the Veteran's 
discharge from service.  Moreover, no health care 
professional has established a nexus between active duty and 
hypertension.  

Alternatively, the Veteran contends that he developed 
hypertension as a result of his service-connected PTSD.  In 
particular, he maintains that a treating physician informed 
him that his hypertension was related to his PTSD.  He has, 
however, been unable to recall the name of that doctor.  
T. at 5-6.  VA and private treatment records have been 
obtained and associated with the claims folder.  
Significantly, none of these reports include a medical 
opinion associating hypertension with PTSD.  

A Visual Disorder

Initially, the Board notes that, while the Veteran has sought 
treatment for complaints of blurred vision, he has been found 
to have emetropia in both eyes.  To the extent that the 
Veteran's complaints of blurred vision are associated with a 
refractory error, the Board notes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2008).  

Such conditions are part of a life-long defect, and are 
normally static conditions which are incapable of improvement 
or deterioration.  See VAOGCPREC 67-90 (1990) at 1.  
Therefore, a claim for service connection for defective 
vision based on a finding of refractory error of the eyes 
cannot be granted.  

Available service treatment records are negative for 
complaints or treatment referable to a chronic visual 
disorder other than refractive error or any symptoms 
reasonably attributable thereto.  Therefore, no chronic 
visual disability was noted in service.  In addition, 
post-service medical records are negative for a diagnosed 
visual disorder other than refractive error.  Indeed, a 
November 2006 VA visual examination resulted in the finding 
that the Veteran had good ocular health in both of his eyes.  

Without a finding that the Veteran has a chronic visual 
disorder other than refractive error, service connection for 
such a disability cannot be awarded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability, there can be no valid claim).  
Consequently, the preponderance of the evidence is against 
the Veteran's claim for service connection for a visual 
disorder, and the reasonable doubt doctrine is not for 
application.  

A Chronic Headache Disorder

Service treatment records are negative for complaints or 
treatment referable to a chronic headache disorder or any 
symptoms reasonably attributable thereto.  As such, the 
evidence does not support a finding that a chronic headache 
disorder was incurred during active duty.  

Post-service evidence does not pinpoint precisely when the 
Veteran was diagnosed with migraines.  The June 1987 VA 
examination included no complaints, or findings, of a chronic 
headache disorder.  A report of a May 1998 VA psychiatric 
hospitalization includes an Axis III diagnosis of frequent 
tension headaches.  Thereafter, in June 2002, he received VA 
outpatient medical care for possible migraines.  Subsequent 
medical records reflect continued treatment for intermittent 
migraine-type headaches.  

The Board emphasizes the multi-year gap between retirement 
from active duty service (November 1986) and the initial 
reported symptoms related to headaches more than one decade 
later (May 1998).  As such, the evidence does not support the 
claim on the basis of continuity.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed migraines to active duty, despite the 
Veteran's contentions to the contrary.  

Significantly, service treatment records provide no findings 
of pertinent headache pathology and that the first diagnosis 
of frequent tension headaches occurred more than one decade 
after the Veteran's discharge from service.  Also, migraines 
were not suspected until June 2002.  Moreover, no health care 
professional has established a nexus between active duty and 
the currently-diagnosed migraines.  

Fibromyalgia

Service treatment records are negative for complaints or 
treatment referable to fibromyalgia or any symptoms 
reasonably attributable thereto.  As such, the evidence does 
not support a finding that fibromyalgia was incurred during 
active duty.  

Post-service evidence does not pinpoint precisely when the 
Veteran was diagnosed with fibromyalgia.  The June 1987 VA 
examination included no complaints, or findings, of 
fibromyalgia.  In fact, the musculoskeletal evaluation 
completed at that time demonstrated no limitation of motion, 
tenderness, swelling, or increased heat in any area.  
However, a February 2005 VA outpatient treatment record 
included an assessment of fibromyalgia.  Subsequent medical 
reports reflect continued treatment for this condition.  An 
October 2007 VA outpatient treatment record included a 
notation that the Veteran's fibromyalgia was "diagnosed many 
years ago."  As discussed herein, however, evidence of 
record does not support this comment.  

In this regard, the Board emphasizes the multi-year gap 
between retirement from active duty service (November 1986) 
and the initial reported symptoms related to fibromyalgia 
almost two decades later (February 2005).  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed fibromyalgia to active duty, despite the 
Veteran's contentions to the contrary.  

Significantly, the service treatment records provide no 
findings of fibromyalgia and that the first diagnosis of such 
a disability occurred almost two decades after the Veteran's 
discharge from service.  Moreover, no health care 
professional has established a nexus between active duty and 
the currently-diagnosed fibromyalgia.  

With respect to all the service connection claims, and in 
light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection.  There is, therefore, no doubt to be 
otherwise resolved.  As such, the appeals are denied.  

Moreover, the Veteran has asserted a continuity of pertinent 
symptomatology.  Indeed, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the Veteran's reported history 
of continued relevant symptoms pertaining to his feet, facial 
skin, hypertension, vision, headaches, and fibromyalgia since 
service is inconsistent with the other evidence of record.  
Indeed, as the Board has discussed herein, service treatment 
records are absent of any pertinent findings.  Also, 
post-service evidence does not provide a current diagnosis of 
a visual disorder other than refractive error and does not 
reflect complaints or relevant foot, facial skin, 
hypertension, headaches, or fibromyalgia findings until many 
years after active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

In reaching these decisions, the Board has also considered 
the lay statements of record.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).   Such 
competent evidence has been provided by the medical personnel 
who have examined and/or treated the Veteran during the 
current appeal and by service records obtained and associated 
with the claims folder.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective assertions of a diagnosis of a 
visual disorder other than refractive error and his 
subjective contentions of an association between his current 
bilateral pes planus, pseudofolliculitis barbae, 
hypertension, migraines, and fibromyalgia and service.  In 
light of the above discussion, the Board concludes that the 
preponderance of the evidence is against these service 
connection claims and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.  

New And Material Claim

In a March 2005 decision, the Board denied service connection 
for a low back disorder.  According to evidence available at 
the time of that decision, service treatment records 
reflected medical care for complaints of low back pain on 
several occasions between August 1985 and September 1986.  At 
the October 1986 retirement examination, the Veteran denied 
ever having experienced recurrent back pain.  The evaluation 
completed at that time demonstrated a normal spine.  

At a VA examination conducted in June 1987, the Veteran 
complained of some low back pain.  A physical examination of 
his low back, as well as X-rays taken of his lumbar spine, 
were normal.  As such, the examiner concluded that a back 
disability was not found.  

In January 1993, the Veteran complained of intermittent low 
back pain.  A May 1998 report of psychiatric hospitalization 
included an Axis III diagnosis of degenerative joint disease 
of the back with chronic pain.  

X-rays taken of the Veteran's lumbosacral spine in February 
2002 showed partial sacralization of L5.  At the VA 
examination conducted at that time, the examiner concluded 
that this radiographic finding was a congenital variation.  
In addition, the examiner concluded that the Veteran did not 
have a chronic low back disorder associated with the 
in-service episodes of low back pain.  Rather, the examiner 
believed that the Veteran's post-service complaints of low 
back pain were associated with his congenital partial 
sacralization.  

Thus, at the time of the Board's March 2005 decision, the 
claims folder contained no competent evidence of a chronic 
low back disorder associated with the Veteran's service.  
Consequently, the Board denied service connection for a low 
back disorder.  The Board's decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Additional evidence received since that earlier decision 
includes private and VA medical records reflecting treatment 
for chronic lumbar pain due to degenerative joint disease and 
degenerative disc disease of the lumbar spine.  In an October 
2007 report, a private treating physician noted that the 
Veteran's back pain "began from injuries in the military in 
1985 and 1986."  In a VA outpatient treatment record also 
dated in October 2007, the treating medical professional 
noted that the Veteran had "chronic low back pain . . . 
[secondary] to [an] injury to [his] low back in service."  

Significantly, as the additional records received since the 
Board's March 2005 rating action provide competent evidence 
of low back pathology that may be associated to service, the 
Board finds that such evidence is probative and raises a 
reasonable possibility of substantiating the claim for 
service connection for such a disorder.  The additional 
evidence is, therefore, new and material, as contemplated by 
the pertinent law and regulations, and serves as a basis to 
reopen the Veteran's claim for service connection for this 
disorder.  

Compensable Rating For Erectile Dysfunction

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
compensable rating claim adjudicated in this decision.  

Initially, by a March 2006 rating action, the RO granted 
service connection for erectile dysfunction (0 percent, 
effective from November 2005).  As the present appeal arises 
from an initial rating decision which, in essence, 
established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

According to the applicable rating criteria, evidence of 
penis deformity, along with loss of erectile power, warrants 
a 20 percent rating.  However, after a review of the claims 
file, the Board finds that a higher evaluation is not 
warranted under this diagnostic code.  38 C.F.R. § 4.115b, 
DC 7522 (2008).  

Specifically, throughout the current appeal, the Veteran has 
consistently described having trouble getting, and keeping, 
an erection.  When asked several times whether he had any 
deformity of his penis, he did not describe any such 
problems.  T. at 16-17.  VA outpatient treatment records 
acknowledge the Veteran's erectile dysfunction.  
Specifically, while he discussed his erectile dysfunction at 
a December 2005 urology consultation, a physical examination 
conducted at that time demonstrated the presence of a normal 
circumcised penis.  No evidence of deformity of his penis has 
been received.  

Without evidence of deformity of the Veteran's penis, a 
compensable evaluation of 20 percent for erectile dysfunction 
cannot be awarded for any time during the current appeal.  
Under such circumstances, there is no basis upon which to 
award an initial compensable disability rating for this 
disability at any time during the present appeal.  Because 
the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable.  Hence, the appeal is denied.  

In reaching this decision, the Board has considered the lay 
statements of record.  The Veteran is competent to report 
symptoms because such actions come to him through his senses 
and, as such, require only personal knowledge rather than 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a layperson, however, he is not competent to 
offer opinions on a medical diagnosis or causation.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the nature and extent of 
the Veteran's service-connected erectile dysfunction-has 
been provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in these examination reports) directly 
address the criteria under which this service-connected 
disability is evaluated.  As such, the Board finds these 
records to be more probative than the subjective evidence of 
complaints of increased symptomatology.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that a compensable 
rating for the service-connected erectile dysfunction is not 
warranted for any portion of the rating period on appeal.  In 
reaching this conclusion, the Board also finds that the 
benefit-of-the-doubt doctrine has been applied where 
appropriate.  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's erectile dysfunction 
required hospitalization or resulted in marked interference 
with employment at any time during the current appeal.  In 
fact, he has received only rare outpatient treatment for this 
condition during the current appeal.  In addition, he has not 
asserted that this service-connected disability has, in any 
way, affected his ability to work.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's erectile dysfunction 
result in unusual disability or impairment that rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Thus, consideration of the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) is not warranted for this 
disability for any portion of the rating period on appeal.  

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pellegrini II).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Service Connection Claims.  Here, the VCAA duty to notify was 
satisfied by way of letters sent to the Veteran in February 
2005 (for the foot claim), January 2006 (for the facial skin 
claim), May 2006 (for the headache claim), March 2007 (for 
the hypertension, visual, and headache claims), and January 
2008 (for the fibromyalgia claim) that fully addressed all 
notice elements and were sent prior to the initial RO 
decisions in all of these matters except for the hypertension 
claim.  

The timing defect of the March 2007 VCAA notification letter, 
following the initial denial of the hypertension claim in 
February 2007, was cured by the RO's subsequent 
readjudication of this issue and issuance of supplemental 
statements of the case (SSOC) most recently in September 
2008.  Pelegrini II; see also VAOPGCPREC 7-2004 (July 16, 
2004); Mayfield v. Nicholson, 444 F.3d at 1333.  The letters 
cited herein informed the Veteran of what evidence was 
required to substantiate these service connection issues and 
of his and VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in correspondence 
dated in March 2007, January 2008, and April 2008, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings as 
well as notice of the type of evidence necessary to establish 
effective dates.  With those letters, the RO effectively 
satisfied the remaining notice requirements with respect to 
the service connection claims on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained, and associated with the claims 
folder, copies of records of pertinent VA post-service 
treatment that the Veteran received.  Also, he set forth his 
contentions at a personal hearing conducted via 
videoconferencing before the undersigned VLJ in November 
2008.  In addition, the Veteran has undergone multiple visual 
examinations during the current appeal.  

Given the lack of evidence of flat feet, a skin disorder of 
the face, hypertension, a chronic headache disorder, or 
fibromyalgia in service or for many years after separation 
therefrom-with no competent evidence of a nexus between 
active duty and the currently-diagnosed bilateral pes planus, 
pseudofolliculitis barbae, hypertension, migraines, and 
fibromyalgia and no competent evidence relating the 
currently-diagnosed hypertension to PTSD-a remand for VA 
examinations pertinent to the Veteran's foot, facial skin, 
hypertension, headaches, and fibromyalgia claims would unduly 
delay resolution.  

The Board finds, therefore, that the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to the service connection claims on 
appeal.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of these service 
connection claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of these issues.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New And Material Claim.  With regard to the new and material 
aspect of the Veteran's low back claim, the Board notes that 
VA must notify the veteran of both the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

As has been discussed herein, however, the Board is granting 
in full the Veteran's application to reopen the 
previously-denied issue of entitlement to service connection 
for a low back disorder.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

Compensable Rating For Erectile Dysfunction.  The veteran's 
erectile dysfunction claim arises from his disagreement with 
the initial noncompensable evaluation assigned following the 
grant of service connection.  Courts have held that, once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under the 
VCAA.  

As to VA's duty to assist, the RO associated VA treatment 
records with the file and accorded the Veteran a pertinent VA 
examination in December 2005.  In November 2008, he presented 
testimony before the undersigned VLJ via videoconferencing.  
Consequently, the Board finds that no additional assistance 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Service connection for flat feet is denied.  

Service connection for a skin disorder of the face due to 
shaving is denied.  

Service connection for hypertension, on a direct basis and as 
secondary to service-connected PTSD, is denied.  

Service connection for a visual disorder is denied.  

Service connection for a chronic headache disorder is denied.  

Service connection for fibromyalgia is denied.  

New and material evidence having been received sufficient to 
reopen a claim for service connection for a low back 
disorder, the appeal is granted to this extent only.  

An initial compensable rating for erectile dysfunction is 
denied.  




REMAND

De Novo Claim For Service Connection
For a Low Back Disorder

Having determined that the evidence of record is sufficient 
to reopen the previously denied claim for service connection 
for a low back disorder, the Board must now determine whether 
service connection is warranted for this disability.  
Unfortunately, the Board finds that a remand of the de novo 
claim for service connection for a low back disorder is 
necessary.  

The Board regrets the delay caused by this remand.  After a 
thorough review of the claims folder, however, the Board 
finds that further evidentiary development of this issue is 
necessary prior to a final adjudication of the claim.  

As previously discussed herein, the Veteran was treated for 
low back pain on several occasions between August 1985 and 
September 1986.  At the October 1986 retirement examination, 
however, he denied ever having experienced recurrent back 
pain.  Indeed, the evaluation completed at that time 
demonstrated a normal spine.  Further, according to 
post-service medical records, although he complained of some 
low back pain at the June 1987 VA examination, the physical 
and radiological evaluation completed on his low back at that 
time was normal.  

Currently, the Veteran has been diagnosed with chronic lumbar 
pain due to degenerative joint disease and degenerative disc 
disease of his lumbar spine.  In this regard, the Board notes 
that a private treating physician acknowledged in an October 
2007 report that the Veteran's back pain "began from 
injuries in the military in 1985 and 1986."  Also, in an 
October 2007 VA outpatient treatment record, a treating 
medical professional noted that the Veteran has "chronic low 
back pain . . . [secondary] to [an] injury to [his] low back 
in service."  

Significantly, however, these reports do not specifically 
indicate that the acknowledgements made therein were based on 
statements made by the Veteran himself or were medical 
conclusions reached by the treating medical care providers.  
In any event, the records do not address the negative 
objective findings shown at the October 1986 military 
retirement and June 1987 VA examinations.  

In this regard, the Board notes that at no time during the 
current appeal has the Veteran been accorded a pertinent VA 
examination.  Consequently, the Board finds that a remand of 
the low back claim is necessary.  On remand, he should be 
accorded an opportunity to undergo a current examination.  
The purpose of the examination is to determine the nature, 
extent, and etiology of his low back pathology.  

Increased Rating for PTSD

In a March 2005 decision, the Board granted service 
connection for PTSD.  In a rating action dated almost two 
weeks later in the same month, the RO effectuated the Board's 
grant.  In so doing, the RO awarded a 10 percent rating, 
effective from September 23, 1997, to March 12, 2002, and a 
30 percent evaluation, effective from March 13, 2002.  

During the current appeal, and specifically by a January 2006 
rating action, the RO awarded an increased evaluation of 
50 percent, effective from September 23, 1997, for the 
Veteran's PTSD.  By an August 2006 rating action, the RO 
granted an increased evaluation of 70 percent, effective from 
February 1, 2006, for this disability.  

In a statement received at the RO in September 2006, the 
Veteran expressed his belief that his PTSD should be 
considered to be 100 percent disabling "back to 9/23/1997."  
Importantly, adjudication of the claim for an initial 
increased rating for PTSD involves consideration of the 
nature and extent of this disability throughout the entire 
appeal period-since September 23, 1997.  

Consequently, the Board finds that the Veteran's contentions 
regarding the effective date assigned to the grant of the 
70 percent rating for his PTSD will be adequately addressed 
in the appellate review of his claim for an increased rating 
for this service-connected disability.  

The Veteran was last accorded a VA examination of his PTSD in 
June 2006.  A mental status evaluation demonstrated auditory 
hallucinations, somewhat limited insight, some impairment in 
thought processing and communication, as well as suicidal and 
homicidal ideation without intent.  

The examiner concluded that these symptoms were severe and 
assigned a Global Assessment of Functioning (GAF) score of 
42, which is reflective of serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
DSM IV (4th ed.1994).  As he was competent for VA purposes 
and was not in need of psychiatric hospitalization at that 
time, the examiner did not assign a lower GAF score.  

Subsequently, in July 2008, the Veteran underwent a private 
psychological examination.  Following the interview, the 
examiner diagnosed PTSD, as well as a psychosis not otherwise 
specified versus a schizoaffective disorder.  The examiner 
explained that the Veteran's reports of "command 
hallucinations, thoughts, and urges to do something violent 
to . . . [himself] and others" are suggestive of "a 
worsening of PTSD and psychiatric symptoms which potentially 
could put the safety and even lives of . . . [himself] and 
people . . . [whom he works with] at risk."  

Thus, the examiner concluded that the Veteran was 
"experiencing total occupational and social impairment due 
to symptoms including gross impairment in thought processing, 
persistent command hallucinations often telling . . . [him] 
to hurt or kill . . . [himself] or someone else, . . . and 
persistent thoughts, urges, and therefore danger of hurting 
self or others."  

The examiner assigned a GAF score of 35, which was reflective 
of some impairment in reality testing or communication or 
major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood.  The examiner 
opined that the Veteran was "totally disabled by . . . [his] 
psychiatric disorder."  

The results of the July 2008 evaluation appear to reflect a 
worsening of the Veteran's PTSD symptomatology and are 
consistent with his complaints of a increase in his 
psychiatric symptomatology.  Of further significance to the 
Board, however, are the lack of records of psychiatric 
treatment (inpatient or outpatient) since the July 2008 
private psychological examination.  

As such, the Board finds that a remand of the Veteran's PTSD 
claim is necessary.  VAOPGCPREC 11-95 (April 7, 1995); see 
also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The purpose 
of this Remand is to determine the current nature and extent 
of PTSD.  Specifically, on remand, an attempt should be made 
to obtain any available records of recent PTSD treatment that 
he has received and to accord him a pertinent examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records of low back 
and PTSD treatment that the Veteran may 
have received at the VA Medical Center in 
North Little Rock, Arkansas, since July 
2008.  Associate all such available 
records with the claims folder.  

2.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his low back 
pathology.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies, including X-rays, should be 
conducted.  

For any low back disorder diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service or is 
otherwise related to active service.  
Complete rationale should be given for all 
opinions reached.  

3.  Also schedule the Veteran for an 
examination to determine the nature and 
extent of his service-connected PTSD.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, if any, should be performed.  
All pertinent psychiatric pathology should 
be noted in the examination report.  As 
part of the evaluation, the examiner is 
requested to assign a GAF score.  

4.  Thereafter, re-adjudicate the issues 
of entitlement to service connection for a 
low back disorder and entitlement to 
initial ratings in excess of 50% from 
September 23, 1997 to January 31, 2006 and 
in excess of 70 percent since February 1, 
2006 for PTSD.  

If the decisions remain in any way adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, the Veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2008).  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


